IN THE SUPREME COURT FOR THE STATE OF TENNESSEE

                            AT KNOXVILLE, TENNESSEE

                                                                  FILED
                                                        NOT FOR PUBLICATION
                                                                February 1, 1999
                                                        Filed: February 1, 1999
                                                               Cecil W. Crowson
                                                              Appellate Court Clerk
ROBBY McCURRY                             )             CAUSE NO.
                                          )             03S01-9705-CH-00050
       Plaintiff/Appellee                 )
                                          )             CAMPBELL CHANCERY
CONTAINER CORPORATION OF                  )             P-13,742 Below
AMERICA, a Division of                    )
Jefferson Smurfit                         )
Corporation                               )
                                          )
       Defendant/Appellant.               )



                                         ORDER

       The appellee, Robby McCurry, filed a second motion to rehear on December

28, 1998, petitioning this Court to reconsider our decision in the above styled case.

The appellee filed this petition without first seeking permission from this Court as

prescribed in Rule 39(f) of the Tennessee Rules of Appellate Procedure. Accordingly,

the motion is not well taken.



       Nevertheless, we have considered the appellee’s motion and conclude that it is

without merit.



       It is, therefore, ordered that the motion to rehear is denied.




                                          PER CURIAM

                                          Drowota, Birch, Holder, Barker, JJ.;
                                          Anderson, C.J., not participating.